DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites limitations 
“the air conditioning system comprising:
a plurality of air conditioners each including:
…..”
It’s not clear what limitations are part of each of the plurality of air conditioners, and it’s not clear what limitations are part of the air conditioning system but not part of the plurality of air conditioners.  For example, is “heat source-side heat exchanger” part of the air conditioning system but separate from each of the plurality of air conditioners?  Is the “at least one ventilation Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is)
“the air conditioning system comprising:
a plurality of air conditioners each including:
a usage-side heat exchanger configured to carry out heat exchange with air in the air-conditioning target space;
a heat source-side heat exchanger configured to carry out heat transfer to and from the usage-side heat exchanger,
the heat source-side heat exchanger being disposed in the common space; and
a heat source-side fan configured to feed air from the common space to the heat source-side heat exchanger and to blow the air into the common space;
at least one ventilation fan whose airflow volume is changeable,

Claim 1 recites the limitation "the ventilation fan" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one ventilation fan”.  The same issue exists for the same limitation at the end of line 18 of claim 1 as well as every dependent claim.
Claim 3 recites the limitation "the number " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a number”.  The same issue exists for claim 7.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of air conditioners”.  The same issue exists for line 4 of claim 3, lines 3 and 5 of claim 4, line 3 of claim 6, lines 3 and 4 of claim 7, lines 2 and 3 of claim 8.
Claim 6 recites “a perspective temperature of each of the air conditioners” in line 2-3.  However, claim 6 recites “…based on the information on the prospective air temperature of the common space” in last 2 lines.  The perspective temperatures are from two different structures and the limitations do not match.  Examiner recommend applicant to amend claim 6 line 3  (and for examining purpose, examiner interprets this limitation is) by deleting “each of the air conditioners in”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP48-002756A (Machine translation was provided by applicant on 6/11/2019) in view of Koretomo (US 20130048267), and further in view of Roderick (US 20120149291).
Regarding claim 1, JP48-002756 teaches an air conditioning system “for implementing air conditioning in an air-conditioning target space of an indoor area by carrying out heat 
the air conditioning system comprising:
a plurality of air conditioners (6, fig 1-2.  Noted: plural air conditioners are provided in fig 2) each including:
a usage-side heat exchanger (8, fig 1) configured to carry out heat exchange with air in the air-conditioning target space (the entire space below ceiling 4 on the second level of fig 2);
a heat source-side heat exchanger (9, fig 1) configured to carry out heat transfer to and from the usage-side heat exchanger,
the heat source-side heat exchanger being disposed in the common space (space above ceiling 4 on the second level of fig 2) ; and
at least one ventilation fan whose airflow volume is changeable,
the at least one ventilation fan (14) being disposed near an intake port through which air in an outdoor area is taken in the common space and/or an exhaust port through which air is discharged from the common space toward the outdoor area (blower 14 is at the exhaust port 12).
JP48-002756 fails to teach a heat source-side fan configured to feed air from the common space to the heat source-side heat exchanger and to blow the air into the common space; a controller configured to change the airflow volume of the at least one ventilation fan, based on information on an air temperature of the common space.
Koretomo teaches a heat source-side fan (2, fig 1).
It would have been obvious at the time of filing to modify JP48-002756 as taught by Koretomo by adding a fan in the heat source-side of the air conditioner in order provide an 
As modified, JP48-002756 in view of Koretomo teaches the heat source-side fan configured to feed air from the common space to the heat source-side heat exchanger and to blow the air into the common space.
Roderick teaches a controller (17100, fig 17) configured to change the airflow volume of the at least one ventilation fan (180, fig 17), based on information on an air temperature of the common space (from 1703, fig 17) (also see flowchart in fig 19 and spec [0101]).
It would have been obvious at the time of filing to modify JP48-002756 in view of Koretomo as taught by Roderick by adding a controller for controlling the at least one ventilation fan of JP48-002756 according to the temperature in the attic/common space in order to automatically control the at least one ventilation fan and save energy (fan doesn’t have to be turn on if the attic temperature is not too high).
Regarding claim 2, JP48-002756 in view of Koretomo, Roderick teaches at least one common space temperature sensor (Roderick 1703, fig 17) configured to detect the air temperature of the common space, wherein the controller changes the airflow volume of the at least one ventilation fan in accordance with the temperature detected by the common space temperature sensor (see Roderick fig 17).
Regarding claim 5, JP48-002756 in view of Koretomo, Roderick teaches the controller performs feedback control to compare information on an actual temperature of the common space (from Roderick 1703, fig 17) with information on a target temperature (in step 1906 of Roderick fig 19.  The ambient air temperature is a target temperature) of the common space and 
Regarding claim 6, JP48-002756 in view of Koretomo, Roderick teaches the controller is configured to acquire information on a prospective air temperature (from Roderick 1703, fig 17)  of the common space, and the controller performs feedforward control to correct the change in airflow volume of the ventilation fan (in steps 1908 or 1909 of Roderick fig 19), based on the information on the prospective air temperature of the common space (see Roderick fig 19).
Regarding claim 9, JP48-002756 in view of Koretomo, Roderick teaches the controller performs feedback control to compare information on an actual temperature of the common space (from Roderick 1703, fig 17) with information on a target temperature (in step 1906 of Roderick fig 19.  The ambient air temperature is a target temperature) of the common space and to change the airflow volume of the ventilation fan (in steps 1908 or 1909 of Roderick fig 19) “such that the actual temperature of the common space becomes equal to the target temperature of the common space” (This is intended function).

Allowable Subject Matter
Claims 3-4, 7-8 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the controller functions as recited in those claims.  Also it would not have been obvious to modify the claimed controller functions because doing so would .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762